Order entered February 12, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00076-CV

                        IN RE TERRENCE M. GORE, Relator

              Original Proceeding from the 302nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-12-12707-U

                                       ORDER
                        Before Justices Lang, Fillmore and Brown

      Before the Court is relator’s Request for Emergency Temporary Relief Pending Petition

for Writ of Mandamus. We DENY the motion.


                                                  /s/   ADA BROWN
                                                        JUSTICE